Exhibit 10.44

 

U.S. Small Business Administration

 

 

 

 

 

[g259921kki001.gif]

U.S. Small Business Administration

NOTE

(CDC/504 LOANS)

 

 

SBA Loan #

 

48203750-01

SBA Loan Name

 

College Park Healthcare

Date

 

SEPTEMBER 6, 2011

Loan Amount

 

$2,034,000.00

Borrower

 

CP Property Holdings, LLC

Operating Company

 

CP Nursing, LLC

CDC

 

Economic Development Corporation of Fulton County

 

Funding Date:     October 12, 2011

* Interest Rate:                                         %

 

 

First Payments Due:     November 1, 2011

* P&I Amount: $

 

 

Note Maturity Date:     October 1, 2031

* Monthly Payment: $

 

 

--------------------------------------------------------------------------------



 

(* blank at signing)

 

1.                                       PROMISE TO PAY:

 

In return for the Loan, Borrower promises to pay to the order of CDC the amount
of Two Million Thirty Four Thousand and No/100 Dollars, interest on the unpaid
principal balance, the fees specified in the Servicing Agent Agreement, and all
other amounts required by this Note.

 

2.                                       DEFINITIONS:

 

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note.

“Debenture” means the debenture issued by CDC to fund the Loan.

“Guarantor” means each person or entity that signs a guarantee of payment of
this Note.

“Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

“SBA” means the Small Business Administration, an Agency of the United State of
America.

“Servicing Agent Agreement” means the agreement between the Borrower and the CDC
that, among other things, appoints a servicing agent (“Servicing Agent”) for
this Note.

 

1

--------------------------------------------------------------------------------


 

3.                                       INTEREST RATE AND PAYMENTS:

 

The terms of the Debenture sale will establish the interest rate, P&I amount,
and Monthly Payment for this Note.  Borrower acknowledges that these terms are
unknown when Borrower signs this Note.

A.                                   Once established, the interest rate is
fixed.  Interest begins to accrue on the Funding Date.

B.                                     Monthly Payments are due on the first
business day of each month, beginning on the First Payment Date and continuing
until the Note Maturity Date, when all unpaid amounts will be due.  Borrower
must pay at the place and by the method the Servicing Agent or CDC designates. 
The Monthly Payment includes the monthly principal and interest installment (P &
I Amount), and the monthly fees in the Servicing Agent Agreement.  The Servicing
Agent will apply regular Monthly Payments in the following order:  1) monthly
fees, 2) accrued interest, and 3) principal.

 

4.                                       LATE-PAYMENT FEE:

 

CDC charges a late fee if the Servicing Agent receives a Monthly Payment after
the fifteenth day of the month when it is due.  The late fee is five percent of
the payment amount, or $100.00, whichever is greater.  The late fee is in
addition to the regular Monthly Payment.

 

5.                                       RIGHT TO PREPAY:

 

Borrower may prepay this Note in full on a specific date each month set by the
Servicing Agent.  Borrower may not make partial prepayments.  Borrower must give
CDC at least 45 days’ prior written notice.  When it receives the notice, CDC
will give Borrower prepayment instructions.  At least 10 days before the payment
date, Borrower must wire a non-refundable deposit of $1,000 to the Servicing
Agent.  The Servicing Agent will apply the deposit to the prepayment if Borrower
prepays.  In any prepayment, Borrower must pay the sum of all of the following
amounts due and owing through the date of the next semi-annual Debenture
payment:

 

A.                                   Principal balance;

B.                                     Interest;

C.                                     SBA guarantee fees;

D.                                    Servicing agent fees;

E.                                      CDC servicing fees;

F.                                      Late fees;

G.                                     Expenses incurred by CDC for which
Borrower is responsible; and

H.                                    Any prepayment premium.

 

6.                                       PREPAYMENT PREMIUM:

 

If Borrower prepays during the first half of the Note term, Borrower must pay a
prepayment premium.  The formula for the prepayment premium is specified in the
Debenture and may be obtained from CDC.

 

7.                                       DEFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

A.                                   Fails to do anything required by this Note
and other Loan Documents;

B.                                     Defaults on any other loan made or
guaranteed by SBA;

C.                                     Does not preserve, or account to CDC’s
satisfaction for, any of the Collateral or its proceeds;

D.                                    Does not disclose, or anyone acting on
their behalf does not disclose, any material fact to CDC or SBA;

E.                                      Makes, or anyone acting on their behalf
makes, a materially false or misleading representation to CDC or SBA;

F.                                      Defaults on any loan or agreement with
another creditor, if CDC believes the default may materially affect Borrower’s
ability to pay this Note.

G.                                     Fails to pay any taxes when due;

H.                                    Becomes the subject of a proceeding under
any bankruptcy or insolvency law;

I.                                         Has a receiver or liquidator
appointed for any part of their business or property;

J.                                        Makes an assignment for the benefit of
creditors;

K.                                    Has any adverse change in financial
condition or business operation that CDC believes may materially affect
Borrower’s ability to pay this Note;

 

2

--------------------------------------------------------------------------------


 

L.                                      Reorganizes, merges, consolidates, or
otherwise changes ownership or business structure without CDC’s prior written
consent, except for ownership changes of up to 5 percent beginning six months
after the Loan closes; or

M.                                 Becomes the subject of a civil or criminal
action that CDC believes may materially affect Borrower’s ability to pay this
Note.

 

8.                                       CDC’S RIGHTS IF THERE IS A DEFAULT:

 

Without notice or demand and without giving up any of its rights, CDC may:

 

A.                                   Require immediate payment of all amounts
owing under this Note;

B.                                     Collect all amounts owing from any
Borrower or Guarantor;

C.                                     File suit and obtain judgment;

D.                                    Take possession of any Collateral; or

E.                                      Sell, lease, or otherwise dispose of,
any Collateral at public or private sale, with or without advertisement.

 

9.                                       CDC’S GENERAL POWERS:

 

Without notice and without Borrower’s consent, CDC may:

 

A.                                   Bid or buy at any sale of Collateral by
Lender or another lienholder, at any price it chooses;

B.                                     Incur expenses to collect amounts due
under this Note, enforce the terms of this Note or any other Loan Document, and
preserve or dispose of the Collateral.  Among other things, the expenses may
include payments for property taxes, prior liens, insurance, appraisals,
environmental remediation costs, and reasonable attorney’s fees and costs.  If
CDC incurs such expenses, it may demand immediate repayment from Borrower or add
the expenses to the principal balance;

C.                                     Release anyone obligated to pay this
Note;

D.                                    Compromise, release, renew, extend or
substitute any of the Collateral; and

E.                                      Take any action necessary to protect the
Collateral or collect amounts owing on this Note.

 

10.                                 FEDERAL LAW:

 

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations.  CDC or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes.  By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability.  As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

11.                                 SUCCESSORS AND ASSIGNS:

 

Under this Note, Borrower and Operating Company include the successors of each,
and CDC includes its successors and assigns.

 

12.                                 GENERAL PROVISIONS:

 

A.                                   All individuals and entities signing this
Note are jointly and severally liable.

B.                                     Borrower authorizes CDC, the Servicing
Agent, or SBA to complete any blank terms in this Note and any other Loan
Documents.  The completed terms will bind Borrower as if they were completed
prior to this Note being signed.

C.                                     Borrower waives all suretyship defenses.

D.                                    Borrower must sign all documents necessary
at any time to comply with the Loan Documents and to enable CDC to acquire,
perfect, or maintain CDC’s liens on Collateral.

E.                                      CDC may exercise any of its rights
separately or together, as many times and in any order it chooses.  CDC may
delay or forgo enforcing any of its rights without giving any up.

F.                                      Borrower may not use an oral statement
to contradict or alter the written terms of, or raise a defense to, this Note.

G.                                     If any part of this Note is
unenforceable, all other parts remain in effect.

H.                                    To the extent allowed by law, Borrower
waives all demands and notices in connection with this Note, including
presentment, demand, protest, and notice of dishonor.  Borrower also waives any
defenses based upon any claim that CDC did not obtain any guarantee; did not
obtain, perfect, or maintain a lien upon Collateral; impaired Collateral; or did
not obtain the fair market value of Collateral at a sale.

 

3

--------------------------------------------------------------------------------


 

13.                                 STATE-SPECIFIC PROVISIONS:

 

Time is of the essence of this Note.

 

14.                                 BORROWER’S NAME(S) AND SIGNATURE(S):

 

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

IN WITNESS WHEREOF, CP Property Holdings, LLC has executed this Note under seal
this 6th day of September, 2011.

 

 

 

BORROWER:

 

 

 

CP Property Holdings, LLC

 

 

 

BY:

/s/ Christopher Brogdon

 

 

CHRISTOPHER BROGDON

 

 

 

TITLE: Manager

 

 

ASSIGNMENT:  CDC assigns this Note to SBA.

 

Economic Development Corporation of Fulton County

 

By:

/s/ Eugene Merriday

 

Date: 9/6,2011

 

Typed Name:  Eugene Merriday, authorized officer of CDC.

 

4

--------------------------------------------------------------------------------